Citation Nr: 0103880	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  00-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the RO.  



FINDINGS OF FACT

1.  In January 1998, the RO denied the veteran's claim of 
service connection for PTSD.  The veteran did not appeal this 
decision following written notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the January 
1998 rating decision.



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
notice of disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board has denied service connection for PTSD on several 
occasions over the years, most recently in December 1992.  
Attempts to reopen the claim were denied by the RO in March 
1994 and January 1998.  The veteran was provided notice of 
the January 1998 decision as well as his appellate rights.  
He filed a Notice of Disagreement and was issued a Statement 
of the Case; however, he failed to file a timely Substantive 
Appeal.  Thus, the January 1998 decision became final.  

At the time of the January 1998 rating decision, the evidence 
consisted of the veteran's service medical records, private 
and VA medical evidence, testimony of the veteran and several 
lay statements.  The service medical records showed that the 
veteran was treated for a bad "LSD trip."  He was referred 
for a psychiatric evaluation, and it was reported that he had 
had previous episodes where he thought someone was attempting 
to kill him.  There was no evidence of psychosis, and the 
diagnosis was that of acute brain syndrome.  VA evidence and 
private medical evidence over the years included diagnoses of 
paranoid personality, multiple drug use, antisocial 
personality, paranoia, schizophrenic reaction and chronic 
paranoid schizophrenia.  In 1984, a psychology intern 
suggested that the veteran might meet the criteria for a 
diagnosis of PTSD.  Finally, VA and private medical evidence 
from the 1990's reveal diagnoses of PTSD and rule out PTSD.  
Based on this evidence, in January 1998, the RO declined to 
reopen the veteran's claim of service connection for PTSD.  

The evidence submitted subsequent to the January 1998 rating 
decision includes a report from a private clinical 
psychologist, Joseph R. Scotti, Ph.D.  Dr. Scotti reviewed 
the veteran's history and diagnosed chronic, severe PTSD 
related to combat and service in a war zone.  

The Board finds that the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In particular, the Board finds significant Dr. 
Scotti's diagnosis of PTSD.  The report is certainly new, as 
it was not of record at the time of the January 1998 rating 
decision.  

Furthermore, the evidence is material as it indicates that 
the veteran has PTSD due to trauma in service.  Accordingly, 
the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for PTSD.


ORDER

As new and material evidence has been received, the 
application to reopen a claim of service connection for PTSD 
is granted.


REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

It is noted that the veteran submitted additional evidence is 
January 2000, consisting of a statement regarding claimed 
stressors and copies of evidence received from the Department 
of the Navy.  

The file reflects that as of January 2000, the veteran was 
incarcerated in Pennsylvania.  With regard to a VA 
examination, the Court has previously held that the VA's duty 
to assist includes providing the veteran with a medical 
examination, if such an examination is required to support 
the claim, even though he is incarcerated.  Bolton v. Brown, 
8 Vet. App. 185 (1995).

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1. The RO should attempt to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  He should be asked to provide 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events. 

3.  Then, the specific details regarding 
the veteran's alleged stressors and 
combat exposure, and all associated 
documents, should be sent to Commandant 
of the Marine Corps, Headquarters United 
States Marine Corps, MMSB10, 2008 Elliot 
Road, Suite 201, Quantico, VA  22134-
5030.  That agency should be requested to 
provide any information which might 
corroborate or verify the veteran's 
alleged combat exposure and stressors, 
including operational orders and other 
pertinent reports pertaining to the 
veteran's units.

4.  The RO should schedule the veteran 
for a comprehensive examination by a 
psychiatrist to determine the nature and 
extent of his claimed psychiatric 
disorder.  All efforts made toward 
conducting the examination should be 
documented in the claims folder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
The examiner should specifically discuss 
the medical reports which discuss 
symptoms of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM 
most favorable to the veteran.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 



